COURT OF APPEALS OF VIRGINIA


Present: Judges Haley, Millette and Senior Judge Coleman


PILGRIMS PRIDE CORPORATION AND
  ZURICH AMERICAN INSURANCE COMPANY
                                                                MEMORANDUM OPINION *
v.     Record No. 0949-08-4                                         PER CURIAM
                                                                   AUGUST 12, 2008
ANGELICA PIZANO-MURILLO


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Kristin A. Zech; Wharton, Aldhizer & Weaver, P.L.C., on brief), for
                 appellants.

                 (George L. Townsend; The Chandler Law Group, on brief), for
                 appellee.


       Pilgrims Pride Corporation and its insurer (hereinafter referred to as “employer”) appeal a

decision of the Workers’ Compensation Commission finding that (1) employer failed to prove

Angelica Pizano-Murillo’s (claimant) October 24, 2006 work-related injury was the result of her

willful misconduct and violation of a known safety rule 1 ; and (2) claimant proved entitlement to

temporary total disability benefits from November 7, 2006 through November 27, 2006. We

have reviewed the record and the commission’s opinion and find that this appeal is without

merit. Accordingly, we affirm for the reasons stated by the commission in its final opinion. See

Pizano-Murillo v. Pilgrims Pride Corp., VWC File No. 231-30-01 (Mar. 18, 2008). We dispense

with oral argument and summarily affirm because the facts and legal contentions are adequately




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
         The commission also ruled that “[e]ven assuming arguendo that the claimant knew of a
safety rule, the employer did not routinely enforce any rule.”
presented in the materials before the Court and argument would not aid the decisional process.

See Code § 17.1-403; Rule 5A:27.

                                                                                       Affirmed.




                                          -2-